Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rykowski et al. (US 2018/0145968) hereafter Rykowski in view of Endler (US 2020/0137038) hereafter Endler.
Regarding claim 1. Rykowski discloses a non-transitory machine-readable medium having executable instructions to cause one or more processing units to perform a method to convert an account associated with an application to use a single sign-on service, the method comprising: 
sending a request to verify an account credential for a user associated with the device (para 37-38, send auth. request); 
receiving the verification of the account credential (para 38, receive management credential); 
requesting a single sign-on credential for the account (para 39, authenticate with mgmt. credential); 
receiving the single sign-on credential (para 39, receive identity assertion (SSO credential)); and 
sending a message to a server associated with a service for the application that the application is registered for the single sign-on service (para 39, provide the identity assertion).
Rykowski does not explicitly disclose receiving, on a device, an indication of a weak password associated with the account.  However, in an analogous art, Endler discloses filtering passwords based on a plurality of criteria including receiving, on a device, an indication of a weak password associated with the account (fig. 6 and corresponding text).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Rykowski with the implementation of Endler in order to reduce exposure to weak and exposed passwords (para 5).

Regarding claim 2. Rykowski and Endler disclose the non-transitory machine-readable medium of claim 1, wherein the requesting of the single sign-on credential comprises: performing a local authorization on the device using a set of user credentials (Rykowski, para 38, request credentials from user).

Regarding claim 3. Rykowski and Endler disclose the non-transitory machine-readable medium of claim 2, wherein the set of user credentials are selected from the group consisting of biometric user credentials or a username and password (Rykowski, para 48, password, biometric, etc).

Regarding claim 4. Rykowski and Endler disclose the non-transitory machine-readable medium of claim 1, further comprising: negotiating an authorization token with an identification server (Rykowski, para 39).

Regarding claim 5. Rykowski and Endler disclose the non-transitory machine-readable medium of claim 4, further comprising: forwarding the authorization token to the server associated with the service (Rykowski, para 39).

Regarding claim 6. Rykowski and Endler disclose the non-transitory machine-readable medium of claim 1, further comprising: converting the account to use the single sign-on service (Rykowski, para 40).

Regarding claim 7. Rykowski and Endler disclose the non-transitory machine-readable medium of claim 1, wherein the sending a request to verify the account credential comprises: presenting a third-party authorization user interface; receiving third-party credentials from the user (Rykowski, para 14).

Regarding claim 8. Rykowski and Endler disclose the non-transitory machine-readable medium of claim 7, further comprising: sending the third-party credential, wherein the third-party credential is verified (Rykowski, para 38-39).

Regarding claim 9. Rykowski and Endler disclose the non-transitory machine-readable medium of claim 7, further comprising: detecting an indication to use a third-party authorization mechanism (Rykowski, para 38-39).

Regarding claim 10. Rykowski and Endler disclose the non-transitory machine-readable medium of claim 1, wherein a single sign-on service is a service that allows a user to use a single set of credentials to sign-on to multiple services across one or more authorization domains (Rykowski, para 11).

Claims 11-20 are similar in scope to claims 1-10 and are rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R TURCHEN/               Primary Examiner, Art Unit 2439